UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1506


MACHELLE PARSONS; DARIUS GROSE; R.G.,

                     Plaintiffs - Appellants,

              v.

ASHTON MCDANIEL, Social worker, Department of Health and Human
Resources; CHENELLE COY-WILLIAMS, Supervisor, Department of Health and
Human Resources; JAZMYN PRICE, Social Worker, Department of Health and
Human Resources,

                     Defendants - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. Joseph R. Goodwin, District Judge. (2:19-cv-00177)


Submitted: October 10, 2019                                 Decided: November 12, 2019


Before WILKINSON and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Machelle Parsons, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Machelle Parsons filed a 42 U.S.C. § 1983 (2012) complaint on behalf of herself,

her daughter (R.G.), and R.G.’s father, Darius Grose, against three employees of the West

Virginia Department of Health and Human Services, seeking the immediate return of R.G.

to her parents. The district court adopted the magistrate judge’s recommendation and

dismissed the complaint for lack of subject matter jurisdiction based on the domestic

relations exception to federal court jurisdiction articulated in Ankenbrandt v. Richards, 504

U.S. 689 (1992). Alternatively, the court concluded that, even if it had jurisdiction to

consider the claims, it would abstain from exercising that jurisdiction pursuant to Younger

v. Harris, 401 U.S. 37 (1971). We dismiss in part and affirm in part.

       A pro se litigant may only represent her own interests in federal court. See Myers

v. Loudoun Cty. Pub. Sch., 418 F.3d 395, 401 (4th Cir. 2005) (“[N]on-attorney parents

generally may not litigate the claims of their minor children in federal court.”); Oxendine

v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975) (“[W]e consider the competence of a

layman representing himself to be clearly too limited to allow him to risk the rights of

others.”). Because Parsons is not an attorney, she may not represent the interests of other

individuals in federal court. We therefore dismiss the appeal as to R.G. and Grose.

       As to Parsons’ appeal, “[w]e review questions of subject matter jurisdiction de

novo.” Elliott v. Am. States Ins. Co., 883 F.3d 384, 390 (4th Cir. 2018). “We review the

district court’s decision to surrender jurisdiction for abuse of discretion. But whether a

case satisfies the basic requirements of abstention constitutes a legal question subject to de



                                              2
novo review.” VonRosenberg v. Lawrence, 781 F.3d 731, 734 (4th Cir. 2015) (alteration,

citation, and internal quotation marks omitted).

       Initially, we conclude that the district court incorrectly determined that the domestic

relations exception articulated in Ankenbrandt prohibited it from exercising jurisdiction

over the complaint, as that exception applies only to cases brought in diversity. See United

States v. Johnson, 114 F.3d 476, 481 (4th Cir. 1997). We conclude, however, that the

district court properly abstained from exercising jurisdiction under Younger. See Laurel

Sand & Gravel, Inc. v. Wilson, 519 F.3d 156, 165 (4th Cir. 2008) (explaining Younger

abstention doctrine); see also Moore v. Sims, 442 U.S. 415, 435 (1979) (explaining that

“[f]amily relations are a traditional area of state concern” and that Court is “unwilling to

conclude that state processes are unequal to the task of accommodating the various interests

and deciding the constitutional questions that may arise in child-welfare litigation”);

Harper v. Pub. Serv. Comm’n of W. Va., 396 F.3d 348, 355 (4th Cir. 2005) (“Constitutional

questions—commonly involved in Younger abstention cases—generally can be resolved

by state courts.”). Accordingly, we affirm the district court’s dismissal of Parsons’ claims.

       We grant Parsons leave to proceed in forma pauperis. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                     DISMISSED IN PART,
                                                                     AFFIRMED IN PART




                                              3